MEMORANDUM OPINION
BUSSEY, Presiding Judge.
This is an application for Post Conviction Appeal, filed by James Pullen, an inmate of the State Penitentiary, where he is currently confined by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County, case No. 31240, for the crime of Manslaughter in the First Degree, fixing his punishment at Ten (10) years in the State Penitentiary at McAlester.
On the record before us it appears .that petitioner was represented at all stages of the trial proceedings by counsel of his own choice; that his attorney requested and received casemade at public expense, but that an appeal was never filed within the time prescribed by law.
It further appears that the petitioner never requested the trial court to appoint *227counsel to assist him in perfecting an appeal to this Court, but instead relied upon counsel of his own choice to perfect said appeal.
Under the circumstances here presented, it does not appear that the petitioner was denied any right guaranteed by the United States, the State of Oklahoma, or the statutes of the State of Oklahoma, relating to an appeal.
We are of the opinion that the relief prayed for should be, and the same is hereby, denied, and petitioner’s application for a Post Conviction Appeal is accordingly dismissed.